TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 24, 2013



                                      NO. 03-11-00145-CR


                            Kris Michael Lewis Turnbull, Appellant

                                                 v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the trial court’s judgment

adjudicating guilt, but that such error does not require that the judgment adjudicating guilt be

reversed: IT IS THEREFORE considered, adjudged and ordered that the trial court’s judgment

adjudicating guilt is modified to delete the trial court’s finding that Turnbull violated the

conditions of community supervision as alleged in paragraph K of the motion to adjudicate. As

so modified, the trial court’s judgment adjudicating guilt is affirmed. It FURTHER appearing to

the Court that the appellant is indigent and unable to pay costs, that no adjudication as to costs is

made; and that this decision be certified below for observance.